No. 04-00-00461-CR
Brian AMARO,
Appellant
v.
The STATE of Texas,
Appellee
From the 187th Judicial District Court, Bexar County, Texas
Trial Court No. 1999-CR-4839
Honorable Raymond Angelini, Judge Presiding
Opinion by:	Tom Rickhoff, Justice
 
Sitting:	Tom Rickhoff, Justice
		Catherine Stone, Justice
		Sarah B. Duncan, Justice
Delivered and Filed:	July 25, 2001
AFFIRMED

	A jury found appellant, Brian Amaro, guilty of murder and assessed punishment at twenty
years' confinement.  Because appellant did not preserve error, we affirm.
	At trial, appellant lodged the following objection to the statements: "Judge, any response
made by the Defendant with regard to wanting to give a statement or not give a statement would be
a violation of his right to remain silent and post arrest.  And in the hearing made outside of the
presence of the jury earlier [sic] was my understanding that we were just going to go into the
statements that he gave that the Court ruled were voluntary. And now that we have the jury out, I
guess what I'd like to do is kind of particularize and set the perimeters for exactly - - -."  However,
on appeal, appellant asserts the trial court erred by admitting several prior inconsistent statements
from appellant's oral confession for impeachment purposes because the proper predicate had not been
laid.  
	Because appellant's trial objection does not comport with the issue raised on appeal, he has
preserved nothing for review.  Tex. R. App.  P. 33.1(a); Knox v. State, 934 S.W.2d 678, 687 (Tex.
Crim. App. 1996).	
							Tom Rickhoff, Justice
DO NOT PUBLISH